Citation Nr: 0634711	
Decision Date: 11/09/06    Archive Date: 11/27/06

DOCKET NO.  01-00 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for post-traumatic stress disorder (PTSD), for the period 
from July 29, 1999, to August 28, 2002.

2.  Entitlement to a rating in excess of 50 percent for PTSD, 
for the period from August 29, 2002, to March 16, 2004.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1966 to 
February 1968.

These matters come before the Board of Veterans' Appeals 
(Board) from a March 2000 rating decision in which the RO 
granted service connection and assigned an initial 30 percent 
rating for PTSD, effective July 29, 1999.  The veteran filed 
a notice of disagreement (NOD) in April 2000, and the RO 
issued a statement of the case (SOC) in April 2000.  The 
veteran filed a substantive appeal (via a VA Form 9, Appeal 
to Board of Veterans' Appeals) in December 2000.

In an October 2002 rating decision, the RO increased the 
veteran's rating for PTSD to 50 percent, effective August 29, 
2002.  Moreover, in a June 2004 rating decision, the RO 
increased the veteran's rating for PTSD to 100 percent, 
effective March 17, 2004.  Because higher initial and 
subsequent ratings are available, and the veteran is presumed 
to seek the maximum available benefit for a disability, the 
Board has characterized the appeal as encompassing the 
matters of higher ratings for the periods between the 
effective date of the grant of service connection and March 
16, 2004-as set forth on the title page.  See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999); AB v. Brown, 6 Vet. App. 
35, 38 (1993).

For the reason set forth below, the matters on appeal are 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant when 
further action, on his part, is required.


REMAND

In his December 2000 substantive appeal, the veteran 
indicated that he desired a Board hearing at the RO (travel 
board hearing).  Further, in an April 2006 letter, the 
veteran stated that he would appear in person for the Board 
hearing and requested that the RO inform him of the date, 
time, and location of the hearing.  Although the Board has 
received information that the veteran failed to report for a 
travel board hearing scheduled in August 2006, the claims 
file does not reflect a copy of the RO's notice to the 
veteran of the date, time, and location of the hearing.  
Hence, there is no document verifying that notice of the 
scheduled hearing was, in fact, sent to the veteran and his 
representative.

Pursuant to 38 C.F.R. § 20.700 (2006), a hearing on appeal 
will be granted to a veteran who requests a hearing and is 
willing to appear in person.  See also 38 U.S.C.A. § 7107 
(West 2002) (pertaining specifically to hearings before the 
Board).  Since the RO schedules travel board hearings, a 
remand of this matter to the RO is warranted.  

Accordingly, these matters are hereby REMANDED to the RO for 
the following action:
 
The RO should schedule the veteran for a 
hearing before a Veterans Law Judge, at 
the RO, pursuant to his December 2000 
request, or at the earliest available 
opportunity.  The RO should notify the 
veteran and his representative of the 
date and time of the hearing, in 
accordance with 38 C.F.R. § 20.704(b) 
(2006), and should associate a copy of 
such notice with the claims file.  After 
the hearing, the claims file should be 
returned to the Board in accordance with 
current appellate procedures.  
 
The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 





12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 
(1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2006).

